Title: Peter Hagner to James Madison, 27 August 1833
From: Hagner, Peter
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Washington
                                
                                Aug. 27. 1833
                            
                        
                        I have procured and enclose five Setts of glasses from which I hope you may be enabled to Select a pair to
                            Suit you, if so I will with pleasure cause them to be framed in any manner you may direct. If neither should Suit your
                            eyes, I will on being apprized of it, attend to Sending you any additional number to effect to me so desirable an object
                            as to renew a Sight so important. With Sentiments of great regard and kind greetings to yourself and Mrs. M. believe me
                            Dear Sir your obliged friend
                        
                            
                                P. Hagner
                            
                        
                    